OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Mason, J.:
A part of the judgment rendered by the court of common pleas on the 1st day of February, 1904, was thus expressed: “It is further ordered and adjudged that the plaintiff, L. B. Hanrion, do have and recover of and from the defendant Harriet F. Hanrion, and Harriet F. Hanrion as administratrix of the estate of Basile Hanrion, deceased, the sum of $615.50, with interest from March 28, 1899, at the rate of six per cent, per annum, and hereof let execution issue.” In the brief of the cross-petitioner in error, Louis B. Hanrion, a criticism was incidentally offered of the form of this judgment, and in a petition for a rehearing complaint is made that this court failed to take notice of the matter. Obviously the entry should have shown a judgment in terms for the sum of the principal and interest — that is, for $794. It does so in effect, and is good against any attack the cross-*30petitioner in error has made upon it. So construed it works no injury, as under the statute the entire amount of the judgment bears interest from the date of rendition.
As the plaintiff in error instituted the proceedings in this court it is hardly just that she should be relieved from the payment of all costs here, although she afterward concluded not to prosecute the assignments of error made on her part. These costs will therefore be divided equally between her and the cross-petitioner in error. The petition for a rehearing is denied.
All the Justices concurring.-
Porter, J-., not sitting, having served as referee in the court below.